DETAILED ACTION
The amendment filed on 3/28/18 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Applicants are requested to specifically delineate what is included and excluded by the terms “… defined integrally with …” (Claims 1 and 8, Amendment) and the like specifically define them.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 8, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicants regard as the invention. The claimed language “… defined integrally with …” (Claims 1 and 8, Amendment) is confusing and unclear. This language not only is held to be vague and indefinite, the metes and bounds or scope of the claimed subject matter cannot be determined in the disclosure as the language “… defined integrally with …” (Claims 1 and 8, Amendment) is to be asserted as the “ground contacts” are integrated with the “ground plane” or the “ground contacts” are defined to be part of the “ground plane” or the “ground contacts” are built with the “ground plane” or the “ground plane” are defined to be part of the “ground contacts” or etc …, which are awkward and confused as the claimed amendment is not specifically defined in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8, 16, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wanha et al (US 9,142,921).
Regarding claim 1, as best understood, Wanha et al teach a cable assembly as high speed bypass cable, comprising: 
a contact ribbon, including: 
a plurality of pairs of first and second signal contacts (Fig. 7A or 10D, 91); and a single stamping [made of a single stamping or any other technique (as the claimed invention is about the apparatus of a cable assembly, not a process of making it)] including: 
a ground plane (95); 
a first row of ground contacts (Right 107) defined integrally with [or being integrated with] and extending from the ground plane in a row along a first side of the ground plane such that a first line extending through the first row of ground contacts does not intersect with any signal contacts of the plurality of pairs of first and second signal contacts; and 
a second row of ground contacts (Left 107) defined integrally with [or being integrated with] and extending from the ground plane in a row along a second side of the ground plane such that a second line extending through the second row of ground contacts does not intersect with any signal contacts of the plurality of pairs of first and second signal contacts; and 
a cable (69) including: 
a plurality of pairs of first and second center conductors (70a-b), each pair of the plurality of pairs of first and second center conductors is connected to a corresponding pair of the plurality of pairs of first and second signal contacts (91); 
a plurality of insulators (71) each surrounding a corresponding pair of the plurality of pairs of first and second center conductors; and 
a shield (Fig. 7B, 72) that surrounds the plurality of insulators (71) and that is connected to the ground plane (121, 94 & 95). 
Regarding claim 2, Wanha et al teach that the plurality of pairs of first and second signal contacts (70a & 70b) are arranged in a single row. 
Regarding claim 3, Wanha et al teach that a first distance between the first row of ground contacts (Fig. 10D, Right 107) and the second row of ground contacts (Right 107) is greater than a second distance between the single row of the plurality of pairs of first and second signal contacts (91) and the first row of ground contacts (Right 107).
Regarding claim 8, Wanha et al teach a process of molding a cable assembly (Col. 8, lines 2+) as high speed bypass cable, comprising: 
providing a contact ribbon including: 
a plurality of pairs of first and second signal contacts (Fig. 7A or 10D, 91); 
a ground plane (95) 
a first row of ground contacts (Right 107) defined integrally with [or being integrated with] and extending from the ground plane in a row along a first side of the ground plane such that a first line extending through the first 
a second row of ground contacts (Left 107) defined integrally with [or being integrated with] and extending from the ground plane in a row along a second side of the ground plane such that a second line extending through the first row of ground contacts does not intersect with any signal contacts of the plurality of pairs of first and second signal contacts; 
providing a cable (69) with a plurality of pairs of first and second center conductors (70a-b), a plurality of insulators (71) each surrounding a corresponding pair of the plurality of pairs of first and second center conductors, and a shield (Fig. 7B, 72) that surrounds the plurality of insulators; 
connecting each pair of the plurality of pairs of first and second signal contacts (91) to a corresponding pair of the plurality of pairs of first and second center conductors (70a-b) at a first end of the cable; and 
connecting the shield (72)to the ground plane (124, 94 & 95) at the first end of the cable.
Regarding claim 16, Wanha et al teach that the plurality of pairs of first and second signal contacts (70a & 70b) are arranged in a single row. 
Regarding claim 17, Wanha et al teach that a first distance between the first row of ground contacts (Fig. 10D, Right 107) and the second row of ground contacts (Right 107) is greater than a second distance between the single row of the plurality of pairs of first and second signal contacts (91) and the first row of ground contacts (Right 107).
Regarding claims 19 and 20, Wanha et al teach that the first row of ground 

Response to Arguments
Applicants’ arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any issues of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, especially with the amendment of “the ground contacts (107) defined integrally with and extending from the ground plane (95)” being viewed as “the ground contacts (107) being integrated with and extending from the ground plane (95)” and Wanha et al at a minimum do teach these claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 15, 2021